Citation Nr: 1420324	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in an October 2006 regional office (RO) rating decision that increased from 40 to 60 percent the evaluation for peripheral neuropathy of the right lower extremity effective May 24, 2006. 

2. Whether there is new and material evidence to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD) and asthma.  

3. Entitlement to service connection for sleep apnea, including as secondary to the COPD and asthma and/or service-connected diabetes mellitus.

4. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A), including first considering whether it was appropriate to discontinue this benefit.



REPRESENTATION

Appellant represented by:	Rafael Modet, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1964 to February 1968.

This appeal to the Board of Veterans' Appeals (BVA/Board) is from decisions by the Department of Veterans Affairs (VA) RO.  

The claim concerning whether there was CUE in the prior RO rating decision originates from the Veteran's May 2006 claim for higher ratings for the peripheral neuropathy of his lower extremities.  An October 2006 RO decision increased the right lower extremity rating from 40 to 60 percent and the left lower extremity rating from 10 to 40 percent, both retroactively effective from May 24, 2006.  As well, the RO granted SMC based on the need for A&A, also as of May 24, 2006.

In a subsequent March 2007 rating decision, however, the RO determined there was CUE in those grants and, therefore, proposed to reduce the rating for the right lower extremity back to 40 percent and the rating for the left lower extremity to 20 percent.  As well, the RO proposed to discontinue the SMC A&A.  Following notice and the opportunity for a Decision Review Officer (DRO) hearing, a December 2007 RO decision implemented the proposed reductions, prospectively effective as of March 1, 2008.

Upon initial consideration of this matter in September 2010, the Board issued a decision denying the claim for restoration of the 60 percent rating for the peripheral neuropathy of the right lower extremity, along with a rating higher than 40 percent for this condition; also denying restoration of the 40 percent rating for the peripheral neuropathy of the left lower extremity, though granting an increase to 30 percent (so beyond the existing 20 percent) effective May 24, 2006; denying service connection for sleep apnea; and denying the petition to reopen the claim for service connection for COPD and asthma.  Moreover, claims for service connection for phlebitis and A&A were remanded to the RO via the Appeals Management Center (AMC), the former claim for further development and the latter for issuance of a Statement of the Case (SOC) in response to a timely Notice of Disagreement (NOD).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Veteran appealed the Board's September 2010 decision to the U.S. Court of Appeals for Veterans Claims (CAVC/Court).  The Court issued a February 2013 Memorandum Decision that reversed the Board's denial of the petition to reopen the claim for service connection for a respiratory disorder, and further, remanded back to the Board the claims for restoration of the 60 percent rating for the peripheral neuropathy of the right lower extremity and for service connection for the sleep apnea.  The Court's decision, conversely, affirmed the Board's decision regarding the denial of restoration of the prior assigned rating for the peripheral neuropathy of the left lower extremity.

Meanwhile, in the interim, in response to a then recently issued SOC the Veteran perfected an appeal to the Board on the issue of whether termination of his SMC A&A was proper by filing a timely substantive appeal (VA Form 9).  Hence, this claim now also is before the Board.  See 38 C.F.R. § 20.200 (2013).


Moreover, the Board's decision in October 2012 granted a previously remanded claim for service connection for venous stasis of the lower extremities, secondary to service-connected disabilities.  An RO rating decision later that same month implemented the Board's decision and assigned a 40 percent initial evaluation for this disability retroactively effective from January 10, 2008.  Since however the Veteran did not, in response, separately appeal that initial rating or effective date, that claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he had to separately appeal these "downstream" issues).

In July 2013, the Veteran appointed an attorney, Rafael Modet, as his designated representative.  After the Board requested clarification, in April 2014 the Veteran's attorney indicated the Veteran did not request a Board hearing in connection with this appeal, and therefore requested that adjudication of the claims on appeal proceed accordingly.  

On present review of the claims remanded by the Court, and the additional appealed issue of whether severance of A&A was appropriate the Board has recharacterized the claim for service connection for sleep apnea in terms of another theory of secondary service connection, involving whether secondarily related to service-connected diabetes mellitus.  This is consistent with VA medical evidence identified by the Veteran (received after issuance of the original September 2010 Board decision, though still constructively in VA's possession) alluding to the possibility of the presence of such medical relationship and later expressly identified in the Court's Memorandum Decision.

In May 2011 correspondence (on a VA Form 9, Substantive Appeal, regarding claimed continued entitlement to A&A), the Veteran raised additional claims for an increased rating for status post brain aneurysm residuals, and a petition to reopen his claim of entitlement to service connection for motion sickness.  Although the Agency of Original Jurisdiction (AOJ), the RO has not initially adjudicated these additional claims, so the Board is referring them to the AOJ for this initial development and consideration.

Please also note that, as concerning the claims that are on appeal, they have been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The claim of entitlement to service connection for sleep apnea, the petition to reopen the claim of entitlement to service connection for a respiratory disorder, and the claim of entitlement to A&A require further development before being decided on appeal, however, so the Board is remanding these claims to the AOJ.  But the Board is going ahead and readjudicating the remaining claims.


FINDINGS OF FACT

1. The October 2006 RO rating decision increasing to 60 percent the evaluation for the peripheral neuropathy of the right lower extremity was not factually or fatally flawed or otherwise undebatably legally erroneous in its application of the provisions of the rating criteria found at Diagnostic Code (DC) 8520.  

2. The RO's April 2004 rating decision denied service connection for COPD and asthma, and the Veteran did not appeal that decision, although appropriately notified of his procedural and appellate rights. 

3. As determined per the Court's February 2013 Memorandum Decision, reversing the Board's earlier denial, the additional evidence since received includes that which presents a reasonable possibility of substantiating the Veteran's claim, namely, in the form of medical treatise evidence indicating or suggesting a higher prevalence of respiratory disorders in Veterans having had prior participation in Project SHAD (Shipboard Hazard and Defense).



CONCLUSIONS OF LAW

1.  As the October 2006 RO rating decision awarding a 60 percent rating for the right lower extremity peripheral neuropathy did not involve CUE, this rating is reinstated retroactively as of March 1, 2008.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(a), (e) (2013).  

2. The RO's April 2004 rating decision denying service connection for COPD and asthma is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).  

3. But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).

In view of the favorable disposition of the Veteran's claims herein, no discussion of inherent VCAA duty to notify and assist obligations is required.  Also, the VCAA has been held generally inapplicable where involving claimed CUE in a prior Board issuance or RO rating decision.  See Parker v. Principi, 15 Vet. App. 407 (2002), citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  Hence, these matters may be fairly adjudicated (whereas the discussion of the CUE claim is elucidated below, that pertaining to the petition to reopen is effectively summarized in the foregoing statement of the Board's factual findings).


Regarding the CUE issue on appeal, as indicated, following the October 2006 RO rating decision increasing from 40 to 60 percent the evaluation for peripheral neuropathy of the right lower extremity, effective May 24, 2006, a March 2007 RO rating decision revised this stance and found CUE in the earlier decision.  After opportunity for notice and hearing, the reduction in rating based on this CUE finding was implemented.  The Veteran appealed therefrom.  

Under VA law, a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  A rating may be reduced upon a finding of CUE.  38 C.F.R. § 3.105(a).  Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  To this end, in a rating-reduction case, VA has the burden of establishing the disability has improved or, as mentioned, that the decision to increase the rating involved CUE.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating-reduction case focuses on the propriety of the reduction and is not the same as an increased-rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

In determining whether there was the required CUE in the RO's October 2006 decision assigning these higher ratings, the Board considers whether:  (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence that may be used in such determinations); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); and Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) (standards for review of evidence).

CUE is one of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied in a given situation, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The peripheral neuropathy of the Veteran's right lower extremity with foot drop is evaluated under DC 8599-8520 because the medical evidence has indicated it involves some degree of paralysis of the sciatic nerve as it emanates from the L-5 disc space.  DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore also for neuritis and neuralgia of that nerve.  Under this Code, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a higher 40 percent rating; and severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Having further reviewed the record in this case, and taking into consideration the indication from the Court to give careful scrutiny to the full range of symptomatology presented in connection with the service-connected right lower extremity peripheral neuropathy, the Board sees fit to hold that the October 2006 RO rating action originally awarding a 60 percent rating was demonstrably absent CUE.  Therefore, a 60 percent evaluation is effectively restored, from May 24, 2006 onwards. 

Whereas the crucial factor underlying the earlier finding of CUE was the lack of medical evidence of "muscle atrophy," a component of the rating criteria for a 60 percent evaluation under DC 8520 for sciatic neuropathy, applying the prevailing law as it was in 2006, the original October 2006 RO adjudicator appears to have made a rational and reasonable application of the VA rating criteria.  At the very least, there was not a manifest error in application of the law that would amount to CUE.  DC 8520 requires "severe" impairment with "marked muscle atrophy" for assignment of a 60 percent rating.  There is no question that at least one medical evaluator considered right lower extremity peripheral neuropathy to be "severe."  The area of contention rather is whether there was muscle atrophy.  Medical evaluation at that time, and for that matter, since, has consistently answered in the negative on this point.  This notwithstanding, however, the comprehensive portrayal of service-connected symptomatology as including pronounced right foot drop is determinative.  Indeed, foot drop is a component of the highest assignable evaluation of 80 percent, for complete paralysis of the right foot.  While the Veteran lacked muscle atrophy, he had significant right foot drop, correlative to "severe" or potentially even more substantial disability.  He manifested no muscle atrophy, but did have some symptomatology greater in degree than that literally contemplated by a 60 percent rating also.  The RO decision to therefore find the degree of disability to roughly approximate that in the "severe" range was not an unreasonable interpretation of the law at that time, in accordance with 38 C.F.R. § 4.7.  The Board stresses in this regard that pursuant to VA law in 2006, there was not yet precedential case law in the form of Tatum v. Shinseki, 23 Vet. App. 152 (2009) stating that where VA rating criteria is successive (as arguably are the criteria for a 10 through 60 percent rating for incomplete paralysis of the sciatic nerve), that all components of the next higher rating must be expressly shown to warrant that next higher evaluation.  Under Tatum, the absence of muscle atrophy arguably is conclusive as to denying a 60 percent rating under DC 8520, but no such principle had been set forth at the time of rating reduction in this case, and any finding of CUE must be premised on the law as it existed when the decision at issue was made.  As such, the original decision should be maintained.

The Board briefly points out that whereas a 60 percent rating for right lower extremity peripheral neuropathy is hereby restored from May 24, 2006, the issue of an increased rating beyond this would not amount to further recovery.  The claims formally remanded back to the Board by the Court's February 2013 Memorandum Decision was that of CUE, and did not expressly encompass the additional question of an increased rating beyond 60 percent (were that rating ultimately restored by subsequent action by the Board).  In any event, the Board points out here that the notable absence of any muscle atrophy on repeated VA Compensation and Pension examination, particularly where the criteria for 60 percent requires "marked" muscle atrophy, would effectively preclude assignment of the maximum 80 percent evaluation.  The normalcy of muscle function, absent otherwise a total and complete neurological loss of function, which is not contemplated here, results in some retained functional capacity and not in "complete paralysis."     

In summary, the Board concludes that the RO's October 2006 rating decision to award a 60 percent evaluation for right lower extremity peripheral neuropathy was not undebatably erroneous or factually flawed, and thus, not the product of CUE.   A 60 percent evaluation is restored as of May 24, 2006.


ORDER

As CUE did not occur in the October 2006 RO rating decision that increased from 40 to 60 percent the evaluation for the peripheral neuropathy of the right lower extremity, the prior 60 percent rating is restored effective May 24, 2006. 

The claim of entitlement to service connection for COPD and asthma is reopened.


REMAND

The reopened claim for service connection for COPD and asthma is remanded for de novo consideration on the merits, as well as VA Compensation and Pension examination to address whether the claimed respiratory condition had any etiological connection to the Veteran's verified participation in Project SHAD, in light of all pertinent medical and scientific background information (including requesting a copy of a VA study identified by the Veteran's attorney).  

The claim for service connection for sleep apnea is inextricably intertwined with the aforementioned matter, given that one theory of recovery for sleep apnea is that it is secondary to underlying COPD and asthma.  Therefore, adjudication of the claim for service connection for sleep apnea is deferred at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  See also Parker v. Brown, 7 Vet. App. 116 (1994).

Further VA examination is also warranted with regard to claimed entitlement to A&A, given the interval of several years since the last evaluation.


Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request from the Gainesville and Lake City, Florida VA Medical Centers (VAMCs) (and all other appropriate facilities) all treatment records for the Veteran dated since December 2010.  Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy of these records with the Veteran's "Virtual VA" claims folder.

2. Contact the VA, Compensation and Pension Service (or other appropriate office) and request a copy of a 2001 VA study identified by the Veteran and his attorney which "suggests the veterans who participated in Project SHAD may be at increased risk for cerebrovascular and respiratory disease."  

3. Then schedule the Veteran for a VA compensation examination to determine the etiology of his claimed respiratory disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with this requested VA examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The VA examiner is requested to provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran's currently diagnosed respiratory disorders (including, but not limited to COPD and asthma) are directly related or attributable to disease, injury or event during his active military service, including his verified participation in Project SHAD (Shipboard Hazard and Defense), with attendant exposure to methylacetoacetate therein.  

In providing the requested opinion, please expressly indicate review and consideration of all pertinent literature, to include at minimum, the study from 2007 cited to by the Veteran and included in the claims file regarding a higher prevalence of respiratory disorders amongst veterans who were Project SHAD participants.  Also indicate consideration of the prior March 2004 VA Compensation and Pension on the subject of the etiology of a respiratory disorder.

It is most essential the examiner discuss the underlying rationale for all opinions expressed, if necessary citing to specific evidence in the file.  However, if the examiner cannot respond to the inquiries without resorting to mere speculation, he/she must so state but, more importantly, also explain why it is not feasible or possible to provide a responsive medical opinion -- such as by indicating whether additional evidence or other procurable data is needed, there are multiple possible etiologies with none more prevalent than another, the limits of medical knowledge have been exhausted, or whatever may be the case.

4. Also schedule the Veteran for another VA examination for purposes of determining whether the Veteran is functionally in need of aid and attendance.  The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should indicate whether the Veteran's service-connected disabilities considered together incapacitate him to such an extent that he cannot care for himself without the regular aid and assistance of another person, or that any such disability has rendered him bedridden.  The examiner is requested to consider each existing condition and its impact on the Veteran's ability to perform acts of daily living, including keeping himself clean and presentable, feeding, dressing and undressing herself, and attending to the needs of nature.

The VA examiner is reminded of the need to provide a complete and thorough rationale for all conclusions reached.

5. Review the report of the examinations to ensure they are responsive to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance).

6. Then readjudicate the claims for service connection for COPD and asthma; service connection for sleep apnea; and entitlement to SMC based on Aid and Attendance, including following cessation of this benefit March 1, 2008, in light of this and all other additional evidence.  If any of these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his attorney another Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conducting of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that his failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


